Title: To John Adams from John Sullivan, 4 May 1776
From: Sullivan, John
To: Adams, John


     
      My Dear Sir
      New York May 4th 1776
     
     I had the pleasure of receiving your agreeable favour of the 15th ultimo. I Delayed answering it till I could give you information how matters were Like to go in this City. Soon after I received your Letter I Sent for Colo. Sears Mr. John Smith and Some others (which I knew to be Staunch) to Spend An Evening with me that I might Converse with them upon the Subject. I was Some what at a Loss to Introduce the Subject as I knew it would not do to Show your Letter or Even hint that I had received it but I Soon found an oportunity.
     A Captain of my Guard came and Reported that the Committee of Safety had Sent Some persons to the Main Guard who had no Crime Lodged against them and Defered to know of me what to do with them. I immediately Sent to the Committee and they Sent a Sub Committee to wait on me. I asked them what was to be done with these persons and what Charge they had to Lay against them. They informed me that one was a Collector who had not Accounted for the money Collected and refused to Deliver up Some Lists in his possession and had abused their Congress. The others were in for Different Crimes. I told them that I could by no means Consent to have Free Citizens Subjected to Tryals by Court martial That they must try them by the proper Courts if Such there were and if not the offenders must run at Large till necessity oblidged them to Constitute the proper Courts. This opened the Door for me and I took advantage of it. The Sub Committee thankd me for my Care over the Liberties of their fellow Citizens and owned the necessity of taking up Government. Sears Smith &c. were Strongly of that opinion and all went home perfectly Satisfied and without Suspecting that the Conversation was any thing more than Accidental.
     The next Day General Green and I were ordered to the Goal to See Some prisoners of war. There I found Some persons in for Robbery and one for Murder. As I found that I had good Success in the beginning I Determined to keep on and frequently Took occasion to mention the great Difficulties which must attend their present State That it would be Tyranical to Execute those persons without a Tryal. To Try and Execute them by process in the name of a King with whom we were at war would be absurd and if neither of those methods were taken they must whether Guilty or not Suffer perpetual imprisonment. I found the argument took Effect and Even Toreys themselves Acknowledged it was best to take up Government till a Reconciliation Should take place. This Doctrine pleased me well for I knew if Government was once assumed upon whatever motives They would find the Rubicon was passed and that they could never Return to their Ancient forms. I then by advice of my privy council Drew up a piece purporting a petition to the Committee of Safety to request Leave from the Continental Congress to take up Government.
     This piece I Inclose you and though badly wrote Steers So Directly between Whiggism and Toryism that no persons can tell whether it was Drawn by a Whig or a Torey. My privy Councill Informed me that it had the Desired Effect. The Whigs were fond of it because if it took Effect their point was Carried and no retreat would Ever take place. The Toreys were fond of it because it Seemed to hold up the xxxxx Reconciliation they were Seeking. After being well informed of my Success I thought it time to Sound our Colonel. I sent for him to Dine with me and afterward invited him to Spend an Evening. We conversed freely upon the matter of taking up Government. He owned the necessity and Said it would be carried into Execution at all Events at the meeting of their Convention. He informed me that almost Every person began to see the Necessity of it and That the instructions then Drawing up for their Delegates mentioned nothing about Effecting a Reconciliation but to protect and Defend America. When I found him in the True way to happiness I Dismissed him and attacked others. To Toreys I painted the Evils attending their present State and to Whigs I held up the advantages of Seizing the precious moment. I soon found my party Increase with Surprizing Rapidity but in the midst of my Career I was ordered to Quebeck. My Brigade has gone and I am this moment going to Embark. May heaven Long preserve you my Dear friend to assist and Counsel your Countrymen and among them beg you’d Ever be mindful of Dr Sir your Sincere friend and obedt. Servt.,
     
      J S
     
    